Title: Thomas Jefferson to John B. Spargella, 10 February 1815
From: Jefferson, Thomas
To: Spargella, John Baptiste


           Monticello Feb. 10. 15.
          Th: Jefferson presents his compliments to mr Spargella, and his thanks for the elegant engravings of which he has been so kind as to send him half a dozen copies. he fears it will be to the design and execution, more than to the choice of subject they may owe their success. he tenders nevertheless his acknolegements to mr Spargella for the his partiality in the selection of a subject for the manifestation of talent, and with his best wishes for his success, he salutes him with great consideration.
        